Name: Commission Directive 82/331/EEC of 6 May 1982 amending Council Directive 68/193/EEC on the marketing of material for the vegetative propagation of the vine
 Type: Directive
 Subject Matter: agricultural activity;  marketing;  cultivation of agricultural land
 Date Published: 1982-05-27

 Avis juridique important|31982L0331Commission Directive 82/331/EEC of 6 May 1982 amending Council Directive 68/193/EEC on the marketing of material for the vegetative propagation of the vine Official Journal L 148 , 27/05/1982 P. 0047 - 0047 Finnish special edition: Chapter 3 Volume 15 P. 0012 Spanish special edition: Chapter 03 Volume 25 P. 0136 Swedish special edition: Chapter 3 Volume 15 P. 0012 Portuguese special edition Chapter 03 Volume 25 P. 0136 *****COMMISSION DIRECTIVE of 6 May 1982 amending Council Directive 68/193/EEC on the marketing of material for the vegetative propagation of the vine (82/331/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 68/193/EEC of 9 April 1968 on the marketing of material for the vegetative propagation of the vine (1), as last amended by Directive 78/692/EEC (2), and in particular Article 17a thereof, Whereas the abovementioned Directive lays down conditions concerning the packaging of propagating material; Whereas the appearance on the market of new types of packaging permits a relaxation of the said conditions while at the same time maintaining the requisite guarantees of identity; Whereas the conditions in question should therefore be adapted to the new situation; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 68/193/EEC is hereby amended as follows: 1. In point 1 of the table at Annex III, the following words shall be added: 'or, where plastic bags of equivalent packages are used, 50 or 100, it being understood that the provisions of Article 10 (1a) do not apply thereto'. 2. In point 2 of the table at Annex III, the following words shall be added: 'or, where plastic bags of equivalent packages are used, 100, it being understood that the provisions of Article 10 (1a) do not apply thereto'. Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive on 1 July 1982. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 6 May 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 93, 17. 4. 1968, p. 15. (2) OJ No L 236, 26. 8. 1978, p. 13.